DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 08/15/2022.

Response to Arguments
 Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. Kwon disclose wherein the signal line 105 is an initialization voltage line (gate voltage line initializes a transistor).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. 20100045173.

    PNG
    media_image1.png
    542
    806
    media_image1.png
    Greyscale

Regarding claim 1, fig. 1 of Kwon discloses a display apparatus comprising: 
a thin film transistor disposed on a substrate 101; 
a first insulating layer 106 covering the thin film transistor, wherein the first insulating layer 106 includes a first portion (portion surrounding dotted portion as labeled by examiner above) having a first thickness and a second potion having a second thickness that is less than the first thickness: 
a pixel electrode (as labeled by examiner above – see par [0037]) disposed on the second portion of the first insulating layer, surrounded by the first portion (see first portion surrounding the bottom of pixel electrode), wherein the pixel electrode is electrically connected to the thin film transistor; 
a pixel defining layer (109 on pixel electrode) disposed on an edge of the pixel electrode; 
a signal line 105 (as labeled by examiner above) on the second portion of the first insulating layer, wherein the signal line and the pixel electrode are spaced apart and include substantially the same material ([0034] The gate electrode 105 may be formed of a metal, such as gold (Au), platinum (Pt), palladium (Pd), aluminum (Al) - [0039] The source and drain electrodes 107 and 108 may be formed of a metal such as Au, Pd, Pt, Ni, AL); and 
a second insulating layer completely covering the signal line, wherein the second insulating layer and the pixel defining layer include substantially the same material;
wherein the signal line is an initialization voltage line (gate voltage line initializes a transistor).

Regarding claim 2, fig. 1 of Kwon discloses wherein the pixel defining layer is on the second portion of the first insulating layer surrounded by the first portion.

Regarding claim 3, fig. 1 of Kwon necessary disclose wherein the second insulating layer is separated from the pixel defining layer (there exist a interface layer that separates the two layers).

Regarding claim 4, fig. 1 of Kwon discloses wherein the first portion of the first insulating layer is between the pixel defining layer and the second insulating layer.

Regarding claim 5, fig. 1 of Kwon discloses wherein the first portion of the first insulating layer is between the pixel electrode and the signal line.

Regarding claim 6, fig. 1 of Kwon discloses wherein the pixel defining layer 109 (left and right on top of pixel electrode) is in a gap (region above 106 and pixel electrode is a gap which is fill with other material such 109 which is a gap) between the first portion of the first insulating layer and the pixel electrode.

Regarding claim 7, fig. 1 of Kwon discloses further comprising a spacer (portion of 106 above 105 and below 111) on the second portion of the first insulating layer and spaced apart from the first portion of the first insulating layer.

Regarding claim 8, fig. 1 of Kwon discloses wherein the spacer is a part of the first insulating layer.

Regarding claim 9, fig. 1 of Kwon discloses wherein the spacer is disposed around the signal line.

Regarding claim 10, fig. 1 of Kwon discloses wherein the pixel electrode covers a hole (contact hole) penetrating the second portion of the first insulating layer and is electrically connected to the thin film transistor through the hole.

Regarding claim 11, Kwon further comprising: a capacitor (113 on top of 111 and gate electrode 105 is inherently a capacitor) overlapping with the thin film transistor in a vertical direction to a surface of the substrate and including a first electrode 105 and a second electrode 113 (directly above 105), wherein a gate electrode 105 of the thin film transistor serves as the first electrode, and wherein the second electrode overlaps the first electrode.

Regarding claim 12, fig. 1 of Kwon discloses further comprising: an opposite electrode 113 facing the pixel electrode; and an emission layer 112 between the pixel electrode and the opposite electrode,

Regarding claim 13, Kwon discloses wherein the signal line is a data line (gate data line).


Allowable Subject Matter
Claim 16 isallowed.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829